DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this information disclosure statement has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “the light field video frame”.  There is insufficient antecedent basis for this limitation in the claims. 
Claim 1 lines 5 and 7 recite “a bit allocation scheme” where it is unclear whether these refer to the same or different bit allocation scheme.
Claim 11 lines 10 and 12 recite “a bit allocation scheme” where it is unclear whether these refer to the same or different bit allocation scheme.


Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (Taguchi et al. "View-dependent scalable coding of light fields using ROI-based techniques," Proc. SPIE 6392, ThreeDimensional TV, Video, and Display V, 63920C (17 October 2006); doi: 10.1117/12.685627, Event: Optics East 2006, 2006, Boston, Massachusetts, United States) in view of Hong (U.S. 2013/0106844).

calculating a bit allocation scheme based on the region of interest; and encoding the light field video frame based on a bit allocation scheme (see Section 1, 3rd and 4th par., teaches defining an ROI, which is compressed (encoded) and transmitted with high priority, and teaches using ROI-based techniques when performing the bit allocation).
Taguchi does not specifically teach a visual attention value; and assigning a visual attention value to the region of interest, wherein the visual attention value is different from that for other regions of the light field video.
Hong teaches a visual attention value; and assigning a visual attention value to the region of interest, wherein the visual attention value is different from that for other regions of the light field video (see Abstract; par. 0009, teaches a region calculator to calculate a visual attention level corresponding to each of a plurality of regions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Taguchi with the limitations as taught by Hong to provide for calculating a visual attention level (see Hong par. 0009).

Regarding claim 10, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Taguchi teaches a light field rd par., teaches a scalable coding architecture for dynamic light fields, in which a region of interest (ROI) approach is applied, where a processor and memory would be inherent).  Motivation for this combination has been stated in claim 1.  

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (Taguchi et al. "View-dependent scalable coding of light fields using ROI-based techniques," Proc. SPIE 6392, ThreeDimensional TV, Video, and Display V, 63920C (17 October 2006); doi: 10.1117/12.685627, Event: Optics East 2006, 2006, Boston, Massachusetts, United States) in view of Hong (U.S. 2013/0106844) and further in view of Zund (U.S. 2014/0270553).
Regarding claims 2, 12, Taguchi and Hong do not specifically teach the region of interest contains a human face.
Zund teaches the region of interest contains a human face (see par. 0022, teaches computing a saliency map of an input image by applying a facial recognition algorithm where the facial recognition algorithm detects a person and the generated saliency map assigns an area to the person's face, as a region of interest).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Taguchi with the limitations as taught by Hong and Zund to provide for computing a saliency map of an input image using facial recognition (see Zund par. 0022).



Regarding claims 4, 14, Hong teaches a visual attention value is determined (see par. 0009).  Zund teaches a saliency map of the human face (see par. 0022).   Motivation for this combination has been stated in claim 2.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (Taguchi et al. "View-dependent scalable coding of light fields using ROI-based techniques," Proc. SPIE 6392, ThreeDimensional TV, Video, and Display V, 63920C (17 October 2006); doi: 10.1117/12.685627, Event: Optics East 2006, 2006, Boston, Massachusetts, United States) in view of Hong (U.S. 2013/0106844) and further in view of Zund (U.S. 2014/0270553) and Demircin (U.S. 2011/0235706).
Regarding claims 5, 15, Taguchi, Hong and Zund do not specifically teach a subjective rate-distortion optimization is performed to allocate more resources to the region of interest.
Demircin teaches a subjective rate-distortion optimization is performed to allocate more resources to the region of interest (see par. 0023, teaches a rate-distortion (RD) optimized method for allocating bits to a ROI area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Taguchi .

Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483